Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fail to teach or suggest a device  having a memory cell array,  an access line, and a control circuit configured to  initiate applying a first voltage to the access line; check first threshold voltages of the first memory cells after applying the first voltage; obtain offset information based on a determination that at least one of the first threshold voltages is greater than a selected voltage; generate a second voltage, the second voltage determined in response to the first voltage and the offset information; and initiate applying the second voltage to one of the access lines during an operation of storing information in second memory cells of the array of memory cells (claims 1, 8 and 24);  A method comprising: applying a first voltage to one of access lines of a memory device during a Attorney Docket 303.I84US149 Client Ref. No. 2019-0409.00/USfirst operation performed on first memory cells of the memory device; determining a count value during the first operation, the count value corresponding to a number of memory cells among the first memory cells, each memory cell in the number of memory cells having a threshold voltage greater than a selected voltage; determining offset information based on the count value; generating a second voltage based on the offset information; and applying the second voltage to one of the access lines during a second operation performed on second memory cells of the memory device (claim 16).
The cited reference of OH et al disclose a device having an offset information is used to indicate an offset value of each read voltage in a read operation.
The cited reference of KONO disclose a circuit for storing offset information in a register during a read operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
1/1/22
/SON T DINH/Primary Examiner, Art Unit 2824